This is a petition for a writ of mandamus to require the respondent treasurer to pay the balance of a judgment due on account of property taken by the Authority. A companion case is a bill in equity by the treasurer against Cavallaro Realty, Inc. and A. Cavallaro Company, Inc. to reform an instrument allegedly providing for payment for use and occupation of the property. This amount is unli-quidated. A single justice ordered a writ of mandamus to issue for the full amount, and entered a decree dismissing the bill for reformation. The treasurer appealed. There have been no findings of fact and no effort to obtain any. The cases may have been tried on statements of counsel. In any event no evidence appears to have been offered. It is impossible on these records to determine the questions argued on behalf of the treasurer. In the mandamus case the order is affirmed. In the equity case, the decree is affirmed, with costs of appeal.

So ordered.